DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display Module And Display Device Including Heat Dissipation Layers”.

Claim Objections
The objection to claim 20 is withdrawn in view of the amendment thereto.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

Limitations of claim 11 (While the limitations of claim 11 are shown in Fig 4, the combination of the limitations of claims 1, 5 (From which claim 11 depends) and 11 are not shown).  Applicant can either provide a new drawing showing all the limitations of claims 1, 5, and 11 or amending claim 11 to depend from claim 1.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 7,388,748).
With respect to claim 1, Shin teaches (In Fig 2) a display module, comprising: a substrate (21) comprising a first substrate (Portion between 23 and 28) and a second substrate (Portion between 12 and 14) disposed opposite each other, and a bent substrate (Bent portion of 21) connecting the first substrate and the second substrate (See Fig 2); a driving chip (23) disposed on the first substrate and in a direction away from the second substrate (See Fig 2), the driving chip being bonded to the first substrate (23 is soldered or otherwise connected to the first substrate); a first backplane (28) disposed on the first substrate and in a direction away from the driving chip (See Fig 2); a reinforcing layer (15) disposed on the first backplane and in a direction away from the first substrate (See Fig 2); a first heat dissipation layer (13) disposed on the reinforcing layer (15, see Fig 2) and in a direction away from the first backplane (See Fig 2); a second heat dissipation layer (30) disposed between the first heat dissipation layer and the first substrate (See Fig 2, 30 is disposed between 13 at hole 131 and the first substrate), and the first heat dissipation layer (13) is connected to the second heat dissipation layer (30, see Fig 2 at 131); and a second backplane (14) disposed between the first heat dissipation layer (13) and the second substrate (Portion of 21 between 12 and 14, see Fig 2) wherein the second heat dissipation layer (30) is disposed between the first backplane (28) and the reinforcing layer (15, see Fig A below).


    PNG
    media_image1.png
    456
    584
    media_image1.png
    Greyscale

With respect to claim 15, Shin teaches (In Fig 2) a display device, which comprises a display module, and the display module, comprising: a substrate (21) comprising a first substrate (Portion between 23 and 28) and a second substrate (Portion between 12 and 14) disposed opposite each other, and a bent substrate (Bent portion of 21) connecting the first substrate and the second substrate (See Fig 2); a driving chip (23) disposed on the first substrate and in a direction away from the second substrate (See Fig 2), the driving chip being bonded to the first substrate (23 is soldered or otherwise connected to the first substrate); a first backplane (28) disposed on the first substrate and in a direction away from the driving chip (See Fig 2); a reinforcing layer (15) disposed on the first backplane and in a direction away from the first substrate (See Fig 2); a first heat dissipation layer (13) disposed on the reinforcing layer (15, see Fig 2)  wherein the second heat dissipation layer (30) is disposed between the first backplane (28) and the reinforcing layer (15, see Fig A above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
With respect to claims 13-14, Shin teaches the limitations of claim 1 as per the above rejection but fails to specifically teach or suggest the limitations of claims 13-14.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the material of the first and second heat dissipation layers be .

Allowable Subject Matter
Claims 2-12, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the Applicant’s remarks that, “In particular, Applicant notes that according to paragraphs [0002], [0085], and [0101] of the originally-filed specification, the display module is a part of the display device, in the display module, a part of the display panel is bent toward the rear side thereof, and the display module further includes the driving chip and its heat dissipation structure. 
In view of the above, Applicant respectfully asserts that the current title clearly indicates of the invention to which the claims are directed. Accordingly, withdrawal of this objection is respectfully requested.” (Present remarks page 11) the Examiner respectfully disagrees and submits that the title should have some mention of the heat dissipation aspects of the present invention since, as per ¶ 0003-0004 of the written description, heat dissipation issues are part of the problem solved by the present application.  The Examiner has provided an example of an appropriate title as per above.
(Present remarks pages 12-14) the Examiner respectfully notes that the Applicant’s mapping of the claim elements to the drawings appears to be in error.  Specifically, Applicant maps elements 451 AND 453 to the claimed “reinforcing layer” and further maps elements 452 AND 454 to the claimed “a via hole”.  The Examiner submits that it is not proper to map two separately named layers (451 being labeled “first reinforcing layer” and 453 being labeled “second reinforcing layer” in the written description) as a single layer.  Similarly, it is not proper to map two separately named via holes (452 being labeled “first via hole” and 454 being labeled “second via hole” in the written description) as “a via hole”.  Even if one is able to agree that “a reinforcing layer” means multiple layers or that “a via hole” means multiple via holes (to which the Examiner does not agree), Fig 4 shows an additional third heat dissipation layer (47) between the first reinforcing layer (451) and the second reinforcing layer (453) and thus the “a via hole” (452/454) does not connect the first heat dissipation layer and the second heat dissipation layer as required in claim 5.  Rather, in the embodiment disclosed in Fig 4, it is the combination of the via holes AND the third heat dissipation layer that connect the first and second heat dissipation layers – additional evidence that claim 5 is not intended to read on Fig 4.
Claim 5 appears to be drawn to the embodiment shown in Fig 3 where here the reinforcing layer is shown as a single layer and the via hole is shown as a single via hole which connects the first heat dissipation layer to the second heat dissipation layer, as claimed.  Since claim 1 is generic to both the embodiment shown in Fig 3 and the embodiment shown in Fig 4, it appears that claim 11 should simply depend from claim 1 
With respect to the Applicant’s remarks to claims 1 and 15 that, “Therefore, Applicant respectfully asserts that Shin fails to disclose the limitation about the stacked structure of the reinforcing layer, the first heat dissipation layer, and the second heat dissipation layer as required by the amended independent claim 1. Accordingly, Shin necessarily cannot disclose, at least, "the second heat dissipation layer is disposed between the first backplane and the reinforcing layer," as required by and arranged in amended independent claim 1. (Emphasis added). 
In view of the substantial differences between the cited reference Shin and the claimed invention as highlighted above, it logically follows, that Shin does not anticipate each and every limitation set forth in amended independent claim 1. Consequently, Shin does not support an anticipation rejection of amended independent claim 1. Likewise, Shin does not support an anticipation rejection of amended independent claim 15 which recites substantially similar limitations. Accordingly, withdrawal of this rejection is respectfully requested.” (Present remarks page 17) the Examiner respectfully disagrees.  As per the above rejections to claims 1 and 15, Shin is believed to fully anticipate the amended limitations of these claims.  Indeed, as detailed in Fig A above, Shin clearly teaches that a portion of the second heat dissipation layer (30) is disposed between the first backplane (28) and the reinforcing layer (15).  Accordingly, the section 102 rejection to claims 1 and 15 is maintained.
(Present remarks pages 17-18) the Examiner respectfully notes that, since the remarks regarding independent claim 1 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)